REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the filing of 7/30/2021.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 13 and 15-32 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of 

In regard to independent claims 13 and 32, the closest prior art is US 5555476 of Suzuki et al.

Regarding Claims 13 and 32, Suzuki teaches a display apparatus, comprising: a display panel having a plurality of pixels; a light-distribution adjustment sheet that is provided on the display panel; and wherein the light- distribution adjustment sheet comprises protrusions that protrudes towards the display panel; wherein the protrusions comprises two first regions each having a curved surface and a second region having a flat surface; the two first regions being adjacent to the second region; wherein a pixel is formed by combining color subpixels and a pixel width of a pixel of the pixels is designated 1 unit, a width of the protrusion is 0.33 units or less, and two or more of protrusions are disposed within at least one pixel.

But Suzuki fails to teach that wherein a width of the two first regions being same to a width of the second region.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a display further comprising:
wherein a width of the two first regions being same to a width of the second region,


Claims 15-31 are also allowed due to their dependence on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 



/JIE LEI/Primary Examiner, Art Unit 2872